DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP 2016/207954).

Regarding Claims 1-2, Nakamura teaches a material represented by HS-62 (page 21):


    PNG
    media_image1.png
    317
    611
    media_image1.png
    Greyscale

HS-62 reads on applicants’ Formula 1wherein all of R1 = H; All of R2 = H except one R2 = phenyl; all R3 = H; one R4 and R6 = H; one R4 = propyl; R5 = Formula 2, Y = O; all R7 and R8 = H (per claim 1).  
HS-62 reads on applicants’ Formula 1wherein all of R11 = H; all of R12 = H except one R12 = phenyl; all R13 = H; one R14 and R16 = H; one R14 = propyl; R15 = Formula 2, Y = O; all R17 and R18 = H (per claim 2). 

Regarding Claims 6-7, 9, Nakamura teaches an OLED containing an organic layer between an anode and a cathode wherein HS-62 can be in the light emitting layer (machine trans. paragraph 31) (per claims 6-7).
HS-62 is a host material in the light emitting layer along with a dopant paragraph 90) (per claim 9).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2016/207954).

Regarding Claim 3, Nakamura teaches a material represented by HS-62 (page 21), as discussed above. HS-62 is derived from generic Formula 1 (page 2):

    PNG
    media_image2.png
    166
    465
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    199
    482
    media_image3.png
    Greyscale
	

    PNG
    media_image4.png
    179
    515
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    143
    498
    media_image5.png
    Greyscale



	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 1 by attaching the terminal dibenzofuran group at either applicants’ R6 position, absent unexpected result (per claim 3).

	
	
Regarding Claim 8, Nakamura teaches an OLED containing an organic layer between an anode and a cathode wherein generic Formula 1 (reads on Formula 4, as discussed above) can be in the light emitting layer (machine trans. paragraph 31) (per claim 8).

Allowable Subject Matter

Claims 4-5, 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Compounds (per claims 4-5)
Electronic properties (per claims 10, 12, 15, 18)
Second dopant (per claim 11) 
Second light emitting layer and /or third light emitting layer (per claims 13-14, 16-17, 19)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786